USCA11 Case: 21-11987      Date Filed: 08/31/2021   Page: 1 of 14



                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-11987
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 1:13-cr-20504-MGC-3


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

SANDY DE LA FE,

                                                             Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 31, 2021)

Before WILSON, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:

     Sandy De La Fe appeals the revocation of his supervised release and the eight-

month prison sentence imposed upon revocation. See 18 U.S.C. § 3583(e). On
         USCA11 Case: 21-11987       Date Filed: 08/31/2021    Page: 2 of 14



appeal, De La Fe argues that the district court abused its discretion in accepting his

waiver of a final revocation hearing without advising him of the nature of the

violations or his rights to confront witnesses and to present mitigating evidence, as

required by Federal Rule of Criminal Procedure 32.1. He also argues that the

eight-month revocation sentence is procedurally and substantively unreasonable.

After careful review, we affirm.

                                          I.

      In 2016, De La Fe pled guilty to conspiracy to commit health care fraud, in

violation of 18 U.S.C. § 1349. He was sentenced to twenty-two months in prison

followed by three years of supervised release. He began serving his term of

supervised release in August 2017.

      A probation officer petitioned the district court to revoke De La Fe’s

supervised release in July 2020, just before it terminated. In a superseding petition

filed in October 2020, the probation officer alleged six violations of the terms of

release: (1) committing the offense of cash deposit fraud on September 16, 2019;

(2) committing the offense of grand theft over $300 on September 28, 2019;

(3) committing the offense of uttering forged bills on September 28, 2019; (4) failing

to satisfy court-ordered restitution; (5) leaving the judicial district without first

obtaining permission of the probation officer; and (6) incurring debt without first

obtaining permission of the probation officer. The probation officer provided


                                          2
         USCA11 Case: 21-11987        Date Filed: 08/31/2021   Page: 3 of 14



additional details about the first three violations in a sealed “Report and

Recommendation” dated August 28, 2020. For the first violation, De La Fe was

alleged to have obtained $2,150 from a bank using a forged check. For the second

and third violations, De La Fe was alleged to have negotiated three counterfeit

checks at different locations, causing a loss of $5,640 to a single bank. The guideline

range for these violations was four to ten months.

      At the outset of the final revocation hearing in May 2021, defense counsel

informed the district court that De La Fe “will be admitting violations 2 through 6,

and the government is not proceeding on the first violation.” The following brief

colloquy ensued:

      THE COURT: Mr. De La Fe, do you understand that you have a right
      to have a hearing in regard to the violation notice?

      THE DEFENDANT: Yes, I do understand.

      THE COURT: And it’s your wish to waive a hearing and proceed via
      Zoom in terms of your sentence in regard to this matter?

      THE DEFENDANT: Yes.

The district court accepted De La Fe’s “admission of responsibility as to violation

numbers 2 through 6” and then asked the parties for their sentencing

recommendations.

      Defense counsel requested a “non-incarcerative sentence” of “an additional

two-plus years of supervision as well as community service.” In support, counsel


                                          3
            USCA11 Case: 21-11987      Date Filed: 08/31/2021     Page: 4 of 14



argued that De La Fe was a “hardworking person” with developmental disabilities

who worked two jobs to provide for his partner and four-month-old child. 1 Because

De La Fe was “the only one who pays the rent and maintains their household,”

counsel argued, putting him in jail even briefly would “destabilize” their lives and

do nothing to help repay his victims. Counsel further noted that De La Fe was up to

date on his monthly restitution payments, and that there had “been no other criminal

conduct or issues with Mr. De La Fe” while on supervised release, apart from the

criminal charges in violations 2 and 3. De La Fe pled guilty to those charges and

was sentenced to three years of probation and ordered to pay restitution. Counsel

also noted that De La Fe was HIV positive, which put him at increased risk if he

contracted COVID-19 while incarcerated.

      The government requested a term of incarceration, describing De La Fe as a

“recidivist fraudster” who, after serving a prison sentence for healthcare fraud, again

engaged in fraudulent conduct “in multiple jurisdictions” and “with multiple

victims.”

      De La Fe personally addressed the court, expressing regret over the “mistake”

he had made and stressing that he was the father of a four-month-old and the “sole




       1
         De La Fe also provided support for a ten-year-old child who did not live with him,
according to defense counsel.
                                            4
         USCA11 Case: 21-11987       Date Filed: 08/31/2021    Page: 5 of 14



support” for his family. He also disclosed that he had recently been diagnosed with

AIDS. He continued,

      So, your Honor, please, you know, I agree with anything you say. I
      know this has been a mistake. Impose whatever sanctions you believe.
      I admit everything. More probation, more money that I would need to
      pay, but, please, your Honor, no jail time, please.

             So please, your Honor, I have a disease that is very ugly. I have
      to look after my family. I have to look after my four month old. I know
      that this happened. I admit it, but, your Honor, this happened more than
      two years ago, and I assure you it will never happen again.

      The district court revoked De La Fe’s supervised released and sentenced him

to eight months in prison with no supervised release to follow, “find[ing] that a

sentence within the advisory guideline range is appropriate.” The court stated that

it had reviewed the statements of all the parties and the information contained in the

violation report. The court asked if the parties had any objections, and De La Fe

“object[ed] to both the substantive unreasonableness of the sentence as well as the

procedural imposition of sentence.” The court then ended the hearing by advising

De La Fe of his appellate rights. De La Fe appealed.

                                         II.

      We first consider De La Fe’s challenge to the revocation of his supervised

release on grounds of “fundamental fairness.” We ordinarily review the revocation

of supervised release for an abuse of discretion. United States v. Vandergrift, 754

F.3d 1303, 1307 (11th Cir. 2014). But where a defendant fails to object to a


                                          5
          USCA11 Case: 21-11987        Date Filed: 08/31/2021    Page: 6 of 14



procedural error “at the time of his sentencing, we review for plain error.” Id. To

prevail under that standard, a defendant “must demonstrate (1) that the district court

erred; (2) that the error was plain; and (3) that the error affected his substantial

rights” in a way that seriously affects “the fairness, integrity, or public reputation of

judicial proceedings.” Id. (cleaned up).

      Defendants “are entitled to certain minimal due process requirements” in

supervised release revocation proceedings under 18 U.S.C. § 3583(e)(3). United

States v. Frazier, 26 F.3d 110, 114 (11th Cir. 1994). “[T]hese same minimal due

process requirements” are incorporated in Federal Rule of Criminal Procedure 32.1,

which governs revocation proceedings.          Id.   During a revocation proceeding,

according to Rule 32.1(b), the defendant is entitled to (1) written notice of the

claimed violations, (2) disclosure of the evidence, (3) an opportunity to be heard in

person and present evidence and confront witnesses, (4) notice of the right to

counsel, and (5) an opportunity for allocution. Fed. R. Crim. P. 32.1(b)(A)–(E).

      De La Fe contends that the district court erred when it accepted his admission

to violating the terms of his supervised release without confirming that he

understood the rights he would be waiving by admitting the violations and

proceeding to sentencing. Because De La Fe raises this argument for the first time

on appeal, we review for plain error only. See Vandergrift, 754 F.3d at 1307.




                                           6
           USCA11 Case: 21-11987         Date Filed: 08/31/2021      Page: 7 of 14



       Here, De La Fe has not established plain error. If any error was committed

by the district court in accepting De La Fe’s admission to violating his supervised

release, it was not plain. Unless the explicit language of a statute or rule resolves an

issue, “there can be no plain error where there is no precedent from the Supreme

Court or this Court directly resolving it.” United States v. Hesser, 800 F.3d 1310,

1325 (11th Cir. 2015) (quotation marks omitted). De La Fe does not identify any

authority requiring a court to address a defendant personally to make an on-the-

record determination that he understood what rights he was waiving when admitting

to violating the conditions of his supervised release. See, e.g., United States v. Johns,

625 F.2d 1175, 1176 (5th Cir. 1980) (declining to resolve that issue in the context of

probation revocation proceedings).2 And the court here otherwise ensured that De

La Fe understood he had a right to a hearing to contest the alleged violations and

that he wished to waive that process and proceed directly to sentencing.

       Nor has De La Fe shown that any error affected his substantial rights.

“Substantial rights are affected if there is a reasonable probability of a different result

absent the error.” Hesser, 800 F.3d at 1325. Any error was harmless in this case

because there is no real possibility of a different result absent the error. See Johns,

625 F.2d at 1176 (holding that a court’s failure to determine whether the defendant



       2
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              7
          USCA11 Case: 21-11987      Date Filed: 08/31/2021    Page: 8 of 14



“understood what rights she was waiving when she admitted through counsel” to a

probation violation was harmless). By the time of the hearing, De La Fe had pled

guilty to the criminal charges underlying violations 2 and 3, which shows he had no

grounds to contest those violations at the hearing. Nor did he express any intent to

contest the violations. Instead, he personally and repeatedly affirmed that he

accepted responsibility for his actions, and he welcomed “whatever sanctions” short

of jail time.

       For these reasons, the district court did not plainly err when it revoked De La

Fe’s supervised release without personally questioning him on whether his

admission to violating the conditions of his release was knowing and voluntary.

                                         III.

       Next, De La Fe argues that the district court committed several procedural

errors in sentencing him, including failing to consider the 18 U.S.C. § 3553(a)

sentencing factors or make an individualized assessment, basing its sentence on

erroneous facts, and failing to adequately explain its chosen sentence.

       The parties dispute whether plain-error review applies in light of De La Fe’s

nonspecific objection to “the procedural imposition of sentence.” See United States

v. Carpenter, 803 F.3d 1224, 1232–34, 1238 (11th Cir. 2015) (stating that “[a]

sweeping, general objection is insufficient to preserve specific sentencing issues for

review,” but, at the same time, appearing to conclude that the defendant’s general


                                          8
         USCA11 Case: 21-11987        Date Filed: 08/31/2021   Page: 9 of 14



objection to “procedural reasonableness” was sufficient to preserve arguments for

procedural errors such as failing to adequately explain the sentence and failing to

consider the § 3553(a) factors). We need not resolve whether the objection was

sufficient to preserve the procedural issues raised on appeal because his arguments

fail even under our ordinary standards of review.

                                          A.

      We review sentencing decisions under a deferential abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). In reviewing a sentence,

our usual first step is to “ask whether the sentencing court committed any significant

procedural error, such as miscalculating the advisory guidelines range, treating the

guidelines as mandatory, failing to consider the 18 U.S.C. § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing to adequately explain

the chosen sentence.” Carpenter, 803 F.3d at 1232.

      District courts are authorized to “revoke a term of supervised release” and

impose a prison sentence when a defendant violates a condition of supervised

release. 18 U.S.C. § 3583(e)(3). A sentence imposed upon revocation must be

“sufficient, but not greater than necessary,” to comply with the sentencing goals of

deterrence, protection of the public, and rehabilitation of the defendant. See 18

U.S.C. § 3583(c) (requiring district courts to “consider[] the factors set forth in [18

U.S.C. §] 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and


                                          9
         USCA11 Case: 21-11987      Date Filed: 08/31/2021   Page: 10 of 14



(a)(7)”). The court must also consider the nature and circumstances of the violation,

the history and characteristics of the defendant, the sentencing guidelines, and the

need to provide restitution, among other factors. See id.

      After settling on an appropriate sentence, the district court “must adequately

explain the chosen sentence to allow for meaningful appellate review and to promote

the perception of fair sentencing.” Gall, 552 U.S. at 50. The court should do enough

to show “that [it] has considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.” Rita v. United States, 551 U.S.

338, 357 (2007). It is not required to discuss each § 3553(a) factor or argument, so

long as the record reflects that the court considered the § 3553(a) factors and the

parties’ arguments. Carpenter, 803 F.3d at 1232. The adequacy of the court’s

explanation depends upon the circumstances of the case. Rita, 551 U.S. at 356. A

judge’s decision simply to apply the guidelines usually will not “require lengthy

explanation.”   Id. at 356–57.     “Where the defendant or prosecutor presents

nonfrivolous reasons for imposing a different sentence, however, the judge will

normally go further and explain why [she] has rejected those arguments.” Id. at 357.

                                         B.

      Here, the record does not support De La Fe’s claims that the district court

committed significant procedural error at his revocation sentencing. First, the court

did not fail to consider the § 3553(a) factors. Before imposing sentence, the court


                                         10
         USCA11 Case: 21-11987       Date Filed: 08/31/2021    Page: 11 of 14



considered the probation officer’s violation report, it listened to the parties’

arguments for and against a sentence that included incarceration, and it heard from

De La Fe personally in mitigation. These statements touched on several § 3553(a)

factors, including the nature and circumstances of the violations, De La Fe’s criminal

history and family circumstances, the sentencing guidelines, the need to provide

restitution, and whether a prison sentence was appropriate in the circumstances of

the case. See 18 U.S.C. § 3553(a)(1), (a)(2)(C), (a)(4), (a)(5), and (a)(7). Given this

backdrop, the court’s statement that it had reviewed the parties’ statements is

sufficient to show that its choice of sentence was informed by these § 3553(a) factors

and the parties’ arguments about them. See Carpenter, 803 F.3d at 1232.

      Second, the district court’s explanation was “brief but legally sufficient.”

Rita, 551 U.S. at 358. After considering the parties’ arguments, De La Fe’s

statements in mitigation, and the guideline range, the court said it found that “a

sentence within the advisory guideline range is appropriate.” While the court did

not further explain its reasons for that decision or its choice of eight months, the

“context and the record” supply sufficient “reasoning underl[ying] the judge’s

conclusion.” Id. at 358–59 (describing as “brief but legally sufficient” a district

court’s statement finding that the guideline range was not “inappropriate” and that a

sentence at the bottom of the guideline range was “appropriate”). The record

indicates the court found that De La Fe’s criminal conduct—cashing three fraudulent


                                          11
         USCA11 Case: 21-11987       Date Filed: 08/31/2021   Page: 12 of 14



checks not long after serving time in prison for healthcare fraud—was a serious

breach of his supervised release, and that his family circumstances, though

compelling, did not warrant less severe consequences. On this record, we are

satisfied that the court “considered the parties’ arguments and ha[d] a reasoned

basis” for its choice of sentence. Id. at 357.

      Finally, De La Fe’s claim that the district court based its sentence on clearly

erroneous facts is too speculative to support reversal. Although the government’s

argument about “multiple jurisdictions” and “multiple victims” arguably referenced

violation 1, which De La Fe did not admit and the government did not prove, nothing

in the record indicates that the court relied on those statements or on violation 1

when selecting the sentence. Moreover, even if violations 2 and 3 did not involve

multiple jurisdictions or victims, the record still reflects that De La Fe negotiated

three counterfeit checks at different locations while on supervised release for

healthcare fraud.

      Accordingly, De La Fe has not established that the district court committed a

significant procedural error in sentencing him.

                                          IV.

      Satisfied that no procedural error was committed, we turn to “whether the

sentence is substantively unreasonable under the totality of the circumstances and in

light of the § 3553(a) factors.” Carpenter, 803 F.3d at 1232. We apply an abuse-


                                          12
         USCA11 Case: 21-11987       Date Filed: 08/31/2021    Page: 13 of 14



of-discretion standard, which “allows a range of choice for the district court, so long

as that choice does not constitute a clear error of judgment.” Id. at 1234.

      “The weight accorded to any one § 3553(a) factor is a matter committed to

the sound discretion of the district court, and a court may attach great weight to one

factor over others.” United States v. Taylor, 997 F.3d 1348, 1354 (11th Cir. 2021)

(quotation marks omitted). “We may vacate the sentence only if we are left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by imposing a sentence that falls outside

the range of reasonableness as dictated by the facts of the case.” Id. (quotation marks

omitted). “We may not—it bears repeating—set aside a sentence merely because

we would have decided that another one is more appropriate.” United States v. Irey,

612 F.3d 1160, 1191 (11th Cir. 2010) (en banc).

      Because De La Fe’s eight-month revocation sentence was within the advisory

guideline range, we expect it to be reasonable. See United States v. Castaneda, 997

F.3d 1318, 1332 (11th Cir. 2021). And De La Fe has not convinced us otherwise.

His conduct was serious. He was convicted of negotiating three fraudulent checks

while on supervised release for healthcare fraud.

      While De La Fe presented compelling family circumstances in mitigation, the

district court was not required to vary downward due to hardship to others caused

by his incarceration. Cf. 28 U.S.C. § 994(e) (directing that the guidelines should


                                          13
         USCA11 Case: 21-11987       Date Filed: 08/31/2021       Page: 14 of 14



“reflect the general inappropriateness of considering the . . . family ties and

responsibilities . . . of the defendant”). Rather, this factor, like all the others, was

“committed to the sound discretion of the district court,” and we may not substitute

our judgment for that of the district court or reweigh the factors ourselves. See

Taylor, 997 F.3d at 1354. And even if we might have decided that a different

sentence was appropriate had it been our call to make, the district court’s eight-

month revocation sentence is not outside the range of reasonableness as dictated by

the facts of the case. See id. at 1355; Irey, 612 F.3d at 1191.

      For these reasons, we must affirm De La Fe’s eight-month revocation

sentence as substantively reasonable.

      AFFIRMED.




                                          14